DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 21 has been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 1, 3-8, 10-15, and 17-22 over Carlson have been withdrawn; and (3) the double patenting rejections over co-pending Application no. 16/402,846, 16/402,728, 16/402,816, 16/402,991, 16/402,999, 16/403,178, and 16/402,641 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-8, 10-15, and 17-22
Withdrawn claims: 				None
Previously cancelled claims: 		2, 9, 16, and 23-28
Newly cancelled claims:			None
Amended claims: 				1, 8, 15, 21, and 22
New claims: 					None
Claims currently under consideration:	1, 3-8, 10-15, and 17-22
Currently rejected claims:			None
Allowed claims:				1, 3-8, 10-15, and 17-22

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 10 of claim 8 should read “wherein the MRP composition improves the taste of the beverage.”

REASONS FOR ALLOWANCE
Claims 1, 3-8, 10-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although Carlson teaches a sweetener composition ([0075]) produced from subjecting a glycosylated steviol glycoside ([0090], [0092]); an amine donor(s) having a free amino group (corresponding to amino acids, proteins, and protein hydrolysates) ([0101]); and one or more non-nutritive sweeteners (corresponding to rebaudioside N ([0075]), carbohydrate sweeteners ([0086]), synthetic sweeteners ([0090]), and natural high potency sweeteners ([0091])) to a maximum temperature of not less than 120° C ([0411]-[0412], [0416]-[0417]), it does not teach Maillard reaction products (MRPs) to be produced specifically from a glycosylated steviol glycoside and an amine donor at a temperature of 50-250°C, especially where there would be essentially no basis for predicting how such a reaction may proceed and what taste attributes may materialize for the resultant products.  As such, claims 1, 3-8, 10-15, and 17-22 are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793